     Case 2:19-cv-04026-GW-SS Document 20 Filed 07/29/19 Page 1 of 12 Page ID #:151




 1    CHAN YONG JEONG, ESQ. (SBN 255244)
      jeong@jeonglikens.com
 2    JEONG & LIKENS, L.C.
 3
      222 South Oxford Avenue
      Los Angeles, California 90004
 4    Tel. 213-688-2001
 5    Fax. 213-315-5035
 6    Attorney for Plaintiff, C&SM INT’L
 7
 8
 9
                               UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
12
13    C&SM INT’L, a South Korea
      Corporation;                             Case Number: 2:19-cv-4026-GW (SSx)
14
                  Plaintiff,
15                                             PLAINTIFF’S FIRST AMENDED
                    vs.                        COMPLAINT FOR:
16
      PRIVY, INC., a California Corporation;   1. COPYRIGHT INFRINGEMENT
17    FASHION NOVA, INC. a California          2. VICARIOUS COPYRIGHT
      Corporation; GLARE FASHION, a            INFRINGEMENT
18                                             3. CONTRIBUTORY COPYRIGHT
      California Corporation; SOON OK          INFRINGEMENT
19    EOM, an Individual; TEXTILE ONE,
      INC., a California Corporation; ALLEN
20    WANG, an Individual; and DOES 1-10,      Jury Trial Demanded
      inclusive,
21
                  Defendants.
22
23
24
25
26
27
28



                                                1
                                      COMPLAINT FOR DAMAGES
     Case 2:19-cv-04026-GW-SS Document 20 Filed 07/29/19 Page 2 of 12 Page ID #:152




 1    Plaintiff C&SM INT’L (“Plaintiff” or “C&SM”) by and through its undersigned
 2    attorneys, hereby prays to this honorable Court for relief and remedy based on the
 3    following:
 4
 5                                    INTRODUCTION
 6    Plaintiff creates, or purchases and obtains, exclusive rights to unique two-
 7    dimensional graphic artworks for use on textiles and garments, and those textiles
 8    and garments are transacted primarily in the fashion industry. Plaintiff owns these
 9    designs in exclusivity and makes sales of products bearing these designs for profit.
10    Plaintiff’s business is predicated on its ownership of these designs and it spends a
11    considerable amount of time and resources creating and obtaining top-quality,
12    marketable and aesthetically-appealing designs. Customers of Plaintiff, including
13    possibly DOE defendants named herein, take design samples with the
14    understanding and agreement that they will only utilize Plaintiff to reproduce said
15    designs should they wish to do so, and will not seek to make minor changes to
16    Plaintiff’s proprietary work to reproduce the same elsewhere, yet use those designs
17    in furtherance of their business in violation of both their contractual agreement
18    with Plaintiff and Plaintiff’s copyrights. No other party is authorized to make sales
19    of product bearing Plaintiff’s proprietary designs without express permission from
20    Plaintiff. This action is brought to recover damages for direct, vicarious and
21    contributory copyright infringement arising out of the misappropriation of
22    Plaintiff’s exclusive designs by the Defendants, and each of them.
23
24                             JURISDICTION AND VENUE
25    1. This action arises under the Copyright Act of 1976, Title 17 U.S.C. § 101 et
26       seq.
27    2. This Court has federal question jurisdiction under 28 U.S.C. §§ 1331, 1338(a)
28       and (b).


                                                  2
                                      COMPLAINT FOR DAMAGES
     Case 2:19-cv-04026-GW-SS Document 20 Filed 07/29/19 Page 3 of 12 Page ID #:153




 1    3. Venue in this judicial district is proper under 28 U.S.C. §§ 1391(c) and 1400(a)
 2       in that this is the judicial district in which a substantial part of the acts and
 3       omissions giving rise to the claims occurred.
 4
 5                                           PARTIES
 6    4. C&SM INT’L (“Plaintiff”) is a corporation organized and existing under the
 7       laws of South Korea.
 8    5. Plaintiff is informed and believes and thereon alleges that Defendant PRIVY,
 9       INC. (“PRIVY”) is, and at all times herein mentioned was, a corporation
10       organized and existing under the laws of California and doing business in
11       California, with its principal place of business at 210 E. 37TH S. Vernon, CA
12       90058.
13    6. Plaintiff is informed and believes and thereon alleges that Defendant FASHION
14       NOVA INC. (“FASHION NOVA”), is, and at all times herein mentioned was, a
15       corporation organized and existing under the laws of California state, doing
16       business in California, located at 2801 E. 46TH ST. Vernon, CA 90058.
17    7. Plaintiff is informed and believes and thereon alleges that Defendant GLARE
18       FASHION (“GLARE”), is, and at all times herein mentioned was, a corporation
19       organized and existing under the laws of the State of California, registered and
20       doing business in California, with its principal place of business at 942 Towne
21       Ave STE 102, Los Angeles, CA 90021.
22    8. Plaintiff is informed and believes and thereon alleges that Defendant SOON OK
23       EOM (“EOM”), is, and at all times herein mentioned was, an individual
24       residing in Los Angeles, California. Plaintiff is informed and believes and
25       thereon alleges that Defendant EOM is, and at all times herein mentioned was,
26       the owner and principal of GLARE with its principal place of business at 942
27       Towne Ave STE 102, Los Angeles, CA 90021.
28



                                                    3
                                        COMPLAINT FOR DAMAGES
     Case 2:19-cv-04026-GW-SS Document 20 Filed 07/29/19 Page 4 of 12 Page ID #:154




 1    9. Plaintiff is informed and believes and thereon alleges that Defendant TEXTILE
 2       ONE, INC. (“TEXTILE”), is, and at all times herein mentioned was, a
 3       corporation organized and existing under the laws of California state, doing
 4       business in California, located at 1383 E. 15th St., Los Angeles, CA 90021.
 5    10.Plaintiff is informed and believes and thereon alleges that ALLEN WANG
 6       (“WANG”), is, and at all times herein mentioned was, an individual residing in
 7       Los Angeles, California. Plaintiff is informed and believes and thereon alleges
 8       that Defendant WANG is, and at all times herein mentioned was, the owner and
 9       principal of TEXTILE with its principal place of business at 1383 E. 15th St.,
10       Los Angeles, CA 90021.
11    11.Named Defendants, and Does 1-10, may be collectively referred to as
12       “Defendants.”
13    12.Plaintiff is informed and believes and thereon alleges that some of Defendants
14       Does 1 through 3, inclusive, are manufacturers and/or vendors of garments to
15       Defendant, which DOE Defendants have manufactured and/or supplied and are
16       manufacturing and/or supplying garments comprised of fabric printed with
17       Plaintiff’s copyrighted design(s) (as hereinafter defined) without Plaintiff’s
18       knowledge or consent or have contributed to said infringement. The true
19       names, whether corporate, individual or otherwise, and capacities of defendants
20       sued herein as Does 1 through 3 are presently unknown to Plaintiff at this time,
21       and therefore, Plaintiff sues said defendants by such fictitious names. Plaintiff
22       will seek leave to amend this complaint to allege their true names and capacities
23       when the same have been ascertained. Plaintiff is informed and believes, and
24       based thereon alleges, that each of defendants designated as a DOE is
25       responsible in some manner for the events alleged herein and the damages
26       caused thereby.
27    13.Defendants DOES 4 through 10, inclusive, are other parties not yet identified
28       who have infringed Plaintiff’s copyrights, have contributed to the infringement


                                                  4
                                      COMPLAINT FOR DAMAGES
     Case 2:19-cv-04026-GW-SS Document 20 Filed 07/29/19 Page 5 of 12 Page ID #:155




 1       of Plaintiff’s copyrights, or have engaged in one or more of the wrongful
 2       practices alleged herein. The true names, whether corporate, individual or
 3       otherwise, and capacities of defendants sued herein as Does 4 through 10 are
 4       presently unknown to Plaintiff at this time, and therefore, Plaintiff sues said
 5       defendants by such fictitious names. Plaintiff will seek leave to amend this
 6       complaint to allege their true names and capacities when the same have been
 7       ascertained.
 8    14.Plaintiff is informed and believes and thereupon alleges that at all times
 9       relevant hereto each of Defendants acted in concert with each other, was the
10       agent, affiliate, officer, director, manager, principal, alter-ego, and/or employee
11       of the remaining defendants and was at all times acting within the scope of such
12       agency, affiliation, alter-ego relationship and/or employment; and actively
13       participated in or subsequently rarified and adopted, or both, each and all of the
14       acts or conducts alleged, with full knowledge of all the facts and circumstances,
15       including without limitation to full knowledge of each and every wrongful
16       conducts and Plaintiff’s damages caused therefrom.
17
18                            CLAIMS RELATED TO DESIGN
19    15.Plaintiff is the owner and author of a two-dimensional artwork called
20       “KAY2743P” under the Title of Work “K-64” (Exhibit A) and “K-60” (Exhibit
21       B) (“Subject Design”).
22    16.Plaintiff applied for a copyright from the United States Copyright Office for the
23       Subject Design and was granted Registration VAu 1-274-775 effective April
24       04, 2017 (Exhibit A), and Registration VA 2-052-933 effective on March 02,
25       2017. (Exhibit B).
26    17.Plaintiff formatted the Subject Design for use on textiles, sampled the Subject
27       Design, and negotiated sales of fabric bearing the Subject Design.
28



                                                  5
                                       COMPLAINT FOR DAMAGES
     Case 2:19-cv-04026-GW-SS Document 20 Filed 07/29/19 Page 6 of 12 Page ID #:156




 1    18.Plaintiff is informed and believes and thereon alleges that Defendants, each of
 2       them, had access to the Subject Designs, including without limitation, through:
 3       (a) access to Plaintiff’s showroom and/or design library; (b) access to illegally
 4       distributed copies of the Subject Designs by third-party vendors and/or DOE
 5       Defendants, including without limitation international and/or overseas
 6       converters and printing mills; (c) access to Plaintiff’s strike-offs and samples;
 7       and (d) access to garments in the marketplace manufactured with lawfully
 8       printed fabric bearing the Subject Designs.
 9    19.Plaintiff is informed and believes and thereon alleges that, without Plaintiff’s
10       authorization, Defendant PRIVY purchased, sold, marketed, advertised,
11       manufactured, caused to be manufactured, imported and/or distributed fabric
12       and/or garments comprised of fabric featuring a design which is identical, or
13       substantially similar to, the Subject Design. A true and correct copy of such a
14       garment is attached hereto as Exhibit C. Said garments include but are not
15       limited to garments sold by PRIVY bearing the label “FASHION NOVA”
16       under RN #145817.
17    20.At various times Defendant PRIVY owned and controlled offline and/or online
18       retail stores, and each, Plaintiff’s investigation revealed that garments
19       comprised of fabric bearing the Subject Design were being offered for sale,
20       garments which were manufactured and/or imported under the direction of the
21       Defendants, and each of them.
22    21.Plaintiff is informed and believes and thereon alleges that, without Plaintiff’s
23       authorization, Defendant FASHION NOVA purchased, sold, marketed,
24       advertised, manufactured, caused to be manufactured, imported and/or
25       distributed fabric and/or garments comprised of fabric featuring a design which
26       is identical, or substantially similar to, the Subject Design. A true and correct
27       copy of such a garment is attached hereto as Exhibit C. Said garments include
28



                                                   6
                                       COMPLAINT FOR DAMAGES
     Case 2:19-cv-04026-GW-SS Document 20 Filed 07/29/19 Page 7 of 12 Page ID #:157




 1       but are not limited to garments sold by FASHION NOVA bearing the label
 2       “FASHION NOVA” under RN #145817 and under a style #GD12563B.
 3    22.At various times Defendant FASHION NOVA owned and controlled offline
 4       and/or online retail stores, and each, Plaintiff’s investigation revealed that
 5       garments comprised of fabric bearing the Subject Design were being offered for
 6       sale, garments which were manufactured and/or imported under the direction of
 7       the Defendants, and each of them.
 8    23.Plaintiff is informed and believes and thereon alleges that, without Plaintiff’s
 9       authorization, Defendant GLARE FASHION purchased, sold, marketed,
10       advertised, manufactured, caused to be manufactured, imported and/or
11       distributed fabric and/or garments comprised of fabric featuring a design which
12       is identical, or substantially similar to, the Subject Design. A true and correct
13       copy of such a garment is attached hereto as Exhibit C. Said garments include
14       but are not limited to garments sold by FASHION NOVA bearing the label
15       “FASHION NOVA” under RN #145817 and under a style #GD12563B.
16    24.At various times Defendant GLARE FASHION owned and controlled offline
17       and/or online retail stores, and each, Plaintiff’s investigation revealed that
18       garments comprised of fabric bearing the Subject Design were being offered for
19       sale, garments which were manufactured and/or imported under the direction of
20       the Defendants, and each of them.
21    25.Plaintiff is informed and believes and thereon alleges that Defendant EOM as
22       the principal and the owner had the control over GLARE FASHION and its
23       business transactions, and knowingly participated in GLARE FASHION’s
24       purchase, online/offline sale, online/offline marketing, online/offline
25       advertising, manufacturing, causing to be manufactured, importing and/or
26       online/offline distributing fabric and/or garments comprised of fabric featuring
27       a design which is identical, or substantially similar to, the Subject Design.
28



                                                   7
                                       COMPLAINT FOR DAMAGES
     Case 2:19-cv-04026-GW-SS Document 20 Filed 07/29/19 Page 8 of 12 Page ID #:158




 1    26.Plaintiff is informed and believes and thereon alleges that, without Plaintiff’s
 2       authorization, Defendant TEXTILE ONE purchased, sold, marketed,
 3       advertised, manufactured, caused to be manufactured, imported and/or
 4       distributed fabric and/or garments comprised of fabric featuring a design which
 5       is identical, or substantially similar to, the Subject Design. A true and correct
 6       copy of such a garment is attached hereto as Exhibit C. Said garments include
 7       but are not limited to garments sold by FASHION NOVA bearing the label
 8       “FASHION NOVA” under RN #145817 and under a style #GD12563B.
 9    27.At various times Defendant TEXTILE ONE owned and controlled offline
10       and/or online retail stores, and each, Plaintiff’s investigation revealed that
11       garments comprised of fabric bearing the Subject Design were being offered for
12       sale, garments which were manufactured and/or imported under the direction of
13       the Defendants, and each of them.
14    28.Plaintiff is informed and believes and thereon alleges that Defendant WANG as
15       the principal and the owner had the control over TEXTILE ONE and its
16       business transactions, and knowingly participated in TEXTILE ONE’s
17       purchase, online/offline sale, online/offline marketing, online/offline
18       advertising, manufacturing, causing to be manufactured, importing and/or
19       online/offline distributing fabric and/or garments comprised of fabric featuring
20       a design which is identical, or substantially similar to, the Subject Design.
21    29.None of the aforementioned transactions were authorized by Plaintiff, and all
22       were in violation of Plaintiff’s intellectual property rights.
23
24                              FIRST CLAIM FOR RELIEF
25             (For Copyright Infringement – Against all Defendants, and Each)
26    30.Plaintiff repeats, re-alleges and incorporates herein by reference as though fully
27       set forth the allegations contained in Paragraphs 1 through 19, inclusive, of this
28       Complaint.


                                                   8
                                       COMPLAINT FOR DAMAGES
     Case 2:19-cv-04026-GW-SS Document 20 Filed 07/29/19 Page 9 of 12 Page ID #:159




 1    31.Plaintiff is informed and believes and thereon alleges that Defendants, and each
 2       of them, accessed the Subject Design through, without limitation, the following:
 3       (a) access to Plaintiff’s design library; (b) access to authorized or unauthorized
 4       reproductions in the possession of other vendors and/or DOE Defendants; and
 5       (c) access to Plaintiff’s strike-offs, swatches, paper CADs and samples.
 6    32.Plaintiff is informed and believes and thereon alleges that Defendants, and each
 7       of them, infringed Plaintiff’s copyright by importing, creating, marketing,
 8       advertising, making, and/or developing directly infringing and/or derivative
 9       works from the Subject Design and by importing, producing, distributing and/or
10       selling infringing garments through a nationwide network of retail stores,
11       catalogues, and online websites.
12    33.Due to Defendants’ acts of infringement, Plaintiff has suffered substantial
13       damages to its business in an amount to be established at trial.
14    34.Due to Defendants’ acts of infringement, Plaintiff has suffered general and
15       special damages to its business in an amount to be established at trial.
16    35.Due to Defendants’ acts of copyright infringement as alleged herein,
17       Defendants, and each of them, have obtained direct and indirect profits they
18       would not otherwise have realized but for their infringement of the Subject
19       Design. As such, Plaintiff is entitled to disgorgement of Defendants’ profits
20       directly and indirectly attributable to Defendants’ infringement of the Subject
21       Design in an amount to be established at trial.
22    36.Plaintiff is informed and believes and thereon alleges that Defendants, and each
23       of them, have committed acts of infringement alleged herein with actual or
24       constructive knowledge of Plaintiff’s rights such that Plaintiff is entitled to a
25       finding of willful infringement.
26
27                             SECOND CLAIM FOR RELIEF
28            (For Vicarious Copyright Infringement – Against All Defendants)


                                                   9
                                       COMPLAINT FOR DAMAGES
     Case 2:19-cv-04026-GW-SS Document 20 Filed 07/29/19 Page 10 of 12 Page ID #:160




 1    37.Plaintiff repeats, re-alleges and incorporates herein by reference as though fully
 2       set forth the allegations contained in Paragraphs 1 through 26, inclusive, of this
 3       Complaint.
 4    38.Plaintiff is informed and believes and thereon alleges that Defendants, and each
 5       of them, knowingly induced, participated in, aided and abetted in and
 6       resultantly profited from the illegal reproduction, importation, purchase,
 7       marketing, advertisement, distribution and/or sales of product featuring the
 8       Subject Design as alleged herein above.
 9    39.Plaintiff is informed and believes and thereon alleges that Defendants, and each
10       of them, are vicariously liable for the infringement alleged herein because they
11       had the right and ability to supervise the infringing conduct and because they
12       had a direct financial interest in the infringing product.
13    40.By reason of the Defendants’, and each of their, acts of contributory and/or
14       vicarious infringement as alleged above, Plaintiff has suffered and will continue
15       to suffer substantial damages to its business in an amount to be established at
16       trial, as well as additional general and special damages in an amount to be
17       established at trial.
18    41.Due to Defendants’ acts of contributory and/or vicarious copyright infringement
19       as alleged herein, Defendants, and each of them, have obtained direct and
20       indirect profits they would have not otherwise realized bur for their
21       infringement of the Subject Design. As such, Plaintiff is entitled to
22       disgorgement of Defendants’ profits directly and indirectly attributable to
23       Defendants’ infringement of the Subject Design, an amount to be established at
24       trial.
25    42.Plaintiff is informed and believes and thereon alleges that Defendants, and each
26       of them, have committed acts of infringement alleged herein with actual or
27       constructive knowledge of Plaintiff’s rights such that Plaintiff is entitled to a
28       finding of willful infringement.


                                                  10
                                       COMPLAINT FOR DAMAGES
     Case 2:19-cv-04026-GW-SS Document 20 Filed 07/29/19 Page 11 of 12 Page ID #:161




 1
 2                                THIRD CLAIM FOR RELIEF
 3                (Contributory Copyright Infringement– Against All Defendants)
 4    43.Plaintiff repeats, re-alleges and incorporates herein by reference as though fully
 5       set forth the allegations contained hereforeto, inclusive, of this Complaint.
 6    44.Plaintiff is informed and believes and thereon alleges that Defendants, and each
 7       of them, knowingly induced, caused, materially contributed to, participated in,
 8       encourages, aided and abetted in and resultantly profited from the illegal
 9       reproduction, importation, purchase, marketing, advertising, distribution and/or
10       sales of product featuring the Subject Design as alleged herein above.
11    45.By reason of the Defendants’, and each of their, acts of contributory copyright
12       infringement as alleged above, Plaintiff has suffered and will continue to suffer
13       substantial damages to its business in an amount to established at trial, as well
14       as additional general and special damages in an amount to be established at
15       trial.
16    46.Due to Defendants’ acts of contributory copyright infringement as alleged
17       herein, Defendants, and each of them, have obtained direct and indirect profits
18       they would have not otherwise realized bur for their infringement of the Subject
19       Design. As such, Plaintiff is entitled to disgorgement of Defendants’ profits
20       directly and indirectly attributable to Defendants’ infringement of the Subject
21       Design, an amount to be established at trial.
22    47.Plaintiff is informed and believes and thereon alleges that Defendants, and each
23       of them, have committed acts of infringement alleged herein with actual or
24       constructive knowledge of Plaintiff’s rights such that Plaintiff is entitled to a
25       finding of willful infringement.
26
27                                 PRAYER FOR RELIEF
28    WHEREFORE, Plaintiff prays for judgment against all Defendants as follows:


                                                  11
                                       COMPLAINT FOR DAMAGES
     Case 2:19-cv-04026-GW-SS Document 20 Filed 07/29/19 Page 12 of 12 Page ID #:162




 1
 2                                  Against All Defendants
 3    With respect to Each Claim for Relief:
 4    1. That Defendants, their agents and servants be enjoined from infringing
 5       Plaintiff’s copyrights in any manner;
 6    2. That Plaintiff be awarded all profits of Defendants plus all losses of Plaintiff,
 7       the exact sum to be proven at time of trial, or, if elected before final judgment,
 8       statutory damages as available under the Copyright Act, 17 U.S.C. § 101 et
 9       seq.;
10    3. That Plaintiff be awarded its attorneys’ fees as available under the Copyright
11       Act, 17 U.S.C. § 101 et seq.;
12    4. That Plaintiff be awarded pre-judgment interest as allowed by law;
13    5. That Plaintiff be awarded costs of litigation; and
14    6. That Plaintiff be awarded such further legal and equitable relief as the Court
15       deems proper.
16
17                            DEMAND FOR TRIAL BY JURY
18    Plaintiff hereby demands a trial by jury in this action pursuant to Federal Rule of
19    Civil Procedure 38 and the Seventh Amendment of the Constitution.
20
21    Dated: July 29, 2019
22                                             Respectfully submitted,
23
                                              /s/Chan Yong Jeong                      __
24                                            Chan Yong Jeong, Esq.
25                                            Attorney for Plaintiff
26
27
28



                                                   12
                                         COMPLAINT FOR DAMAGES
